NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50458

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00726-L

 v.
                                                MEMORANDUM*
ALFREDO DE JESUS-PEREZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Alfredo De Jesus-Perez appeals from the district court’s judgment and

challenges the above-Guidelines sentence of 34 months imposed following his

guilty-plea conviction for being a removed alien found in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      De Jesus-Perez contends that the above-Guidelines sentence is substantively

unreasonable. We review sentencing decisions for abuse of discretion, see United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc), and will not overturn

a district court’s sentencing determination absent procedural error or substantive

unreasonableness, see Gall v. United States, 552 U.S. 38, 56 (2007).

      The district court permissibly considered De Jesus-Perez’s prior illegal

reentry conviction and determined that a greater sentence for the instant offense

was necessary to deter De Jesus-Perez from reoffending. See United States v.

Higuera-Llamos, 574 F.3d 1206, 1211-12 (9th Cir. 2009). The 34-month sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the

totality of the circumstances, including the need to achieve adequate deterrence.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   16-50458